Citation Nr: 0639692	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for allergic rhinitis.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
October 2001.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
sinusitis and rhinitis with a 10 percent evaluation, 
effective October 16, 2001.  

The Board remanded the case to the RO for further development 
in February 2005; development has been completed.  

In a subsequent March 2006 rating decision, the RO granted a 
separate 10 percent evaluation for allergic rhinitis, 
effective October 16, 2001.  


FINDINGS OF FACT

1.  The veteran has chronic sinusitis with chronic headaches 
and chronic nasal discharge, resulting in more than six non-
incapacitating episodes of sinusitis.  

2.  The veteran does not currently have nasal polyps.


CONCLUSIONS OF LAW

1.  The criteria for 30 percent evaluation for sinusitis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for allergic rhinitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.97, Diagnostic Code 6522 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA, in effect, asked 
the veteran to provide any evidence that pertains to his 
claim.  

March 2006 and May 2006 correspondences provided the veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These notices were not 
received prior to the initial rating decision.  However, 
despite the inadequate timing of this notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In that regard, the November 2001 letter addressed the 
veteran's original application for service connection.  In 
June 2003, the RO awarded service connection for sinusitis 
and rhinitis and assigned a 10 percent evaluation, effective 
October 16, 2002.  Therefore, the November 2001 letter served 
its purpose in providing VCAA notice and its application is 
no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for higher initial 
evaluations for sinusitis and rhinitis.  The RO issued a 
statement of the case in March 2006, providing the veteran 
with pertinent criteria for establishing a higher initial 
rating.  Thus, the Board finds that VA complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
VA examinations, and lay statements have been associated with 
the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran has not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  The record is 
complete and the case is ready for review.



B. Background and Evidence

During a May 2003 VA examination, the veteran was diagnosed 
with chronic maxillary sinusitis, chronic perennial rhinitis, 
and chronic headaches secondary to chronic rhinitis and 
sinusitis.  A CT scan of the sinuses reflects minimal mucosal 
thickening in the medial wall of the right maxilla and an 
enlarged lower turbinate with extension into the left aspect 
of the nasopharynx without evidence of bone erosion or 
destruction.  May 2003 x-rays of the sinuses reflect changes 
in the inferior aspect of the left maxilla, noted as 
retention cysts and polypoid lesions.  

A December 2005 VA examination reflects significant inferior 
turbinate hypertrophy on the left with mucosal edema and 
general polypoid changes in the mucosa throughout on the 
left.  On the right, the veteran had evidence of inferior 
turbinate sectioning.  His mucosa had minimal polypoid 
changes, but no gross polyps.  He had no crusting or 
purulence on the left or right.  His mucous membranes were 
moist but severely inflamed.  He had cobblestoning of the 
posterior pharyngeal wall consistent with chronic postnasal 
drip.  

During a January 2006 VA examination, the veteran reported 
having approximately 15 episodes of debilitating sinusitis 
throughout the year.  He reported constant nasal obstruction, 
positive headache, retrobulbar pain, nasal discharge, and 
crusting.  Examination reflects septal deviation to the left 
with severely congested inferior turbinates and middle 
turbinates on examination with mucous webbing, consistent 
with allergic rhinitis.  There was no evidence of nasal 
polyps on rigid endoscopy.  In a statement dated in March 
2006, the veteran clarified that he actually told the 
examiner that he had 15 or more non-incapacitating episodes 
of sinusitis annually.  He also reported that he was using 
over the counter medications to combat pain, crusting and 
discharge.

The veteran submitted a June 2004 statement and leave 
tracking report in support of his claim, stating that he had 
workdays lost due to sinusitis and rhinitis related illness.  
The leave tracking report shows that from March 2002 to June 
2004, the veteran had 14 days of sick leave in 2002, 7 days 
of sick leave in 2003, and 5 days of sick leave through June 
2004.  

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran's service-connected sinusitis has been evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2006).  A 10 
percent evaluation is assigned with evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. Id.  A 30 percent rating evaluation is 
assigned with evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. Id.  A 50 percent rating is evaluation is assigned 
with evidence of following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. Id.  
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. Id. at Note.

The veteran was assigned a separate 10 percent evaluation 
under the Diagnostic Code 6522 for allergic rhinitis.  A 10 
percent evaluation is assigned for allergic rhinitis without 
polyps, but with greater than 50-percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2006).  A 
maximum 30 percent evaluation is assigned for allergic 
rhinitis with polyps. Id.

1.  Sinusitis

The veteran was assigned a 10 percent evaluation under 
Diagnostic Code 6513 for sinusitis, with three to six non-
incapacitating episodes per year, characterized by headaches, 
pain, and purulent discharge or crusting.  See 38 C.F.R. § 
4.97, Diagnostic Code 6513 (2006).  VA examinations show that 
the veteran was diagnosed with chronic sinusitis, chronic 
headaches secondary to sinusitis, and there was evidence of 
chronic postnasal drip.  The veteran's January 2006 VA 
examination noted severely congested inferior turbinates and 
middle turbinates with mucous webbing.  The veteran 
complained of headaches, nasal discharge, and crusting.  

During the January 2006 VA examination, the veteran reported 
having approximately 15 episodes of debilitating sinusitis 
throughout the year.  The medical evidence of record does not 
reflect incapacitating episodes of sinusitis, which required 
treatment by a physician.  The Board notes that in a February 
2006 letter, VA requested that the veteran submit any medical 
evidence showing prescribed bed rest or treatment by a 
physician.  In a March 2006 response, the veteran clarified 
that he had experienced at least 15 or more non-
incapacitating episodes annually.  Although a June 2004 leave 
tracking report submitted by the veteran reflects time loss 
due to sickness, it does not indicate whether the sick leave 
was for a sinusitis related illness.  

The Board finds that the evidence as a whole reflects chronic 
sinusitis, with chronic headaches and chronic nasal discharge 
likely resulting in more than six non-incapacitating episodes 
of sinusitis.  The Board notes that objective evidence of 
record does not confirm the number of non-incapacitating 
episodes of sinusitis a year although the veteran has 
reported that he has had more than 15 such episodes annually.  
The Board finds that the severity of the findings that are 
shown on examination are sufficiently suggestive of a chronic 
condition such that the veteran's report of more than six 
episodes of non-incapacitating sinusitis are credible.  Thus, 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the veteran is entitled to a 30 
percent evaluation under Diagnostic Code 6513, for more than 
six non-incapacitating episodes of sinusitis a year 
characterized by headaches, pain, and purulent discharge or 
crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2006); 
see also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7 (2006).  

A higher 50 percent evaluation is not warranted where the 
evidence does not reflect radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  

2.  Allergic Rhinitis

The veteran was assigned a 10 percent evaluation under the 
Diagnostic Code 6522 for allergic rhinitis.  Although May 
2003 x-rays and a December 2005 VA examination reflect 
polypoid changes, no gross polyps were found on examination 
in December 2005.  During the January 2006 VA examination, 
there was no evidence of nasal polyps on rigid endoscopy.  
The Board finds that the veteran is not currently shown to 
have allergic rhinitis with polyps to warrant a 30 percent 
evaluation under Diagnostic Code 6522.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2006).  



C.  Conclusion

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disability has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the evidence supports a 30 percent 
rating for sinusitis.  
The preponderance of the evidence is against the claim for a 
higher evaluation for allergic rhinitis.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt.


ORDER

A 30 percent rating, but no higher, is granted for sinusitis 
subject to the law and regulations governing the payment of 
monetary benefits. 

An initial evaluation for allergic rhinitis, in excess of 10 
percent is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


